Name: Council Regulation (EC) No 3367/94 of 20 December 1994 laying down for 1995 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Estonia
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 363/72 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3365/94 of 20 December 1994 laying down for 1995 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Estonia Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 estab ­ lishing a control system applicable to the common fisheries policy (3). Whereas Article 3 (2) of Commission Regulation (EEC) No 1381/87 of20 May 1987 establishing detailed rules concern ­ ing themarking and documentation of fishing vessels (4) pro ­ vides that all vessels with chilled or refrigerated sea-water tanks are to keep on board a document certified by a com ­ petent authority and indicating the calibration of the tanks in cubic metres at 10 centimetre intervals, HAS ADOPTED THIS REGULATION Article 1 IHE COUNCIL OF THE EUROPEAN UNION, Having regard to die Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement of fisheries relations between the European Economic Community and the Republik of Estonia (2), and in particularArticls 3 and 6 thereof, the Community as con ­ stituted on 31 December 1994 and Estonia have held consul ­ tations concerning their mutual fishing rights for 199S and the management of common living resources ; Whereas, in accordance with the procedure providing for in theAgreement on fisheries of 24 February 1993 between the Kingdom of Sweden and the Republic of Estonia, Sweden and Estonia have held consultations concerning their mutual fishing rights for 1995; Where, in accordance with the procedure provided for in the Agreement on fisheries of 21 January 1994 between the Republic ofFinland and theRepublic ofEstonia, Finland and Estonia have held consultations concerning their mutual fishing rights for 1995; Whereas, in accordance withArticles 96 and 124 of the 1994 Act of Accession, fisheries agreements concluded by the Republic of Finland and the Kingdom of Sweden with third countries shall be managed by the Community; Whereas, in the course of these consultations, die delegations agreed to recommend to their respective authorities that cer ­ tain catch quotas for 1995 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to imple ­ ment, for 1995, the results of the consultations held with Estonia; Whereas it is for the Council to lay down the specific con ­ ditions under which catches by vessels flying the flag of Estonia must be taken. 1 . From 1 January to 3 1 December 1995, vessels flying the flag of Estonia are hereby authorized to fish for the species listed in Annex I, within the geographical and quantitative limits laid down therein and in accordance with this Regu ­ lation, in the 200-nautical-mile fishing zone of the Member States in the Baltic Sea. 2. Fishing authorized under paragraph 1 shall be limited to those parts of die 200-nautical-mile fishing zone lying sea ­ wards of 12-nautical-miles from the baselines from which the fishing zones of Member States are measured. 3 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation mea ­ sures in force in the zone concerned. 4. By-catches in a given zone ofa species forwhich a quota is established in that zone shall be counted against the quota concerned. Article 2 1 . Vessels fishing within die quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zonas referred to in thatArticle, including the recommendations of the 20th Ses ­ sion of the International Baltic Sea Fishing Commission. 0) OJ No L 389, 31 . 12. 1992, p. 1 . 0 OJ No L 56, 9. 3 . 1993, p. 2. (3) OJ No L 261 , 20. 10. 1993, p. 1 . ( «) OJ No L 132, 21 . 5 . 1987, p. 9. 31 . 12. 94 Official Journal of the European Communities No L 363/73 3 . Licences and special fishing permits shall be issued pro ­ vided that the number of licences valid at any time during a given month or year does not exceed the amounts mentioned in Annex I. 4. Only fishing vessels under 40 metres will be authorized except in the Swedish zone where vessels under 47 metres will be authorized. 2. The vessels referred to in paragraph 1 shall keep a log ­ book in which the information set out in Annex II shall be entered. 3 . The vessels referred to in paragraph 1 shall transmit to the Commission, in accordance with the rules laid down in Annex in, the information set out in that Annex. 4. Those vessels referred to in paragraph 1 which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and indicating the calibration of the tanks in cubic metres at 10 centrimetre intervals . 5 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides. 5 . Each licence and special fishing permit shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in posses ­ sion of a licence and special fishing permit. 6. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day before the date of issue of the new licences and special fish ­ ing permits by the Commission. New licences and special 1 fishing permits shall take effect from their date of issue. 7 . Licences and special fishing permits shall be wholly or partially withdrawn before the date ofexpiry if the respective quotas fixed in Article 1 have been exhausted. 8 . Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. 9. For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met. Article 3 1 . Fishing under the quotas fixed in Article 1 shall be per ­ mitted only where a licence and a special fishing permit has been issued by the Commission on behalf of the Community at the request of the Estnonia authorities and in compliance with the conditions set out in Annexes II and III. Copies of these Annexes and the licence and the special fishing permit shall be kept on board of each vessel. The vessels to be licensed for fishing in the Community zone during a given month will be notified at the latest by the 10th day of tile' preceding month. The Community shall process expeditiously requests for adjustments to a monthly list dur ­ ing its currency. However, for fishing in the fishing zone of Finland, only a yearly list of vessels to be licensed shall be established. 2. When an application for a licence and a special fishing permit is submitted to the Commission, the following infor ­ mation must be supplied: (a) name of vessel; (b) registration number; (c) external identification letters and numbers ; (d) port of registration; (e) name and adress of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish ; (1) period for which a licence is requested. 1 . The Commission shall submit, on behalf of the Commu ­ nity, to Estonia the names and characteristics of the Estonian vessels which will not be authorized to fish in the Commu ­ nity's fishing zone for the next month(s) as a consequence of an infringement of Community rules. Article 4 Vessels authorized to fish on 31 December may continue fishing as from the beginning of next year until the lists of vessels permitted to fish during the year in question are sub ­ mitted to and approved by the Commission on behalf of the Community. Article 5 This Regulation shall enter into force on 1 January 1995 . However, for the new Member States, the Regulation shall enter into force on the date of accession. No L 363/74 Official Journal of the European Communities 31 . 12. 94 This Regulation shall be binding m its entirety and directly applicable m all Member States. Done at Brussels, 20 Dezember 1994. For the Council The President J. BORCHERT 31 . 12. 94 Official Journal of the European Communities No L 363/75 ANNEX I Estonian catch quotas and licences for 1995 Fishing zone of the Member States of the Community as constituted on 31 December 1994 Species Area within which fishingis authorized Quantity (tonnes) Number of licences Cod ICES m d 500 Herring ICES HI d 2 000 Sprat ICES HI d 2 000 20 12 Fishing zone of Sweden (') Species Area within whichfishing is authorized Quantity (tonnes) Number of licences Cod ICES m d 50 Herring ICES HI d 2 000 Sprat ICES in d 1 000 4 14 (') Limited to the area South of 59 °30'N. Fishing zone of Finland (') Species Area within which fishngis authorized Quantity (tonnes) Number of licences Herring and Sprat ICES HI d 5 000 15 Salmon ICES m d 1000 (2) 3 (') Limited t the area South of 59 °30 and West 22 °57 02' E. (2) Number of individual fish. 31 . 12. 94No L 363/76 Official Journal of the European Communities ANNEX II When fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries , the following details are to be entered in the logbook immediately after the following events : 1 . After each haul : 1.1 . the quantity (in kilograms live-weight) of each species caught; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made; 1.4. the fishing method used. 2 . After each transhipment to or from another vessel : 2.1 . the indication 'received from' or 'transferred to '; 2.2 . the quantity (in kilograms live-weight) or each species transhipped; 2.3 . the name, external identifications letters and numbers of the vessel to or from which the transhipment occurred; 2.4. transhipment of cod is not allowed. 3 . After each landing in a port of the Community: 3.1 . name of the port; 3.2 . the quantity (in kilograms live-weight) of each species landed. 4. After each transmission of information to the Commission of the European Communities : 4.1 . date and time of the transmission; 4.2. type of message: IN, OUT, ICES, WKL or 2WKL; 4.3 . in the case of radio transmission: name of the radio station. 31 . 12. 94 Official Journal of the European Communities No L 363/77 ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows: 1.1 . On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zone referred to under 1 .1 on a given day, one communication shall suffice on first entry. 1.2 . On each occasion the vessel leaves the zone referred to under 1.1 : (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (d) the ICES division in which the catches were taken; (e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on any given day, one single communication on the last exit will be sufficient. 1.3 . At three-day intervals, commencing on the third day after the vessel first enters the zone referred to under 1.1 when fishing for herring, and at weekly intervals, commencing on the seventh day after the vessel first enters the zone referred to under 1.1 when fishing for all species other than herring: (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches were made. 1.4. On each occasion the vessel moves from one ICES division to another: (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches have been taken. 1 .5 . (a) The name, call sign, external identification letters and numbers of the vessel and the name of its mas ­ ter; (b) the licence number if the vessel is under licence; (c) the serial number of the message for the voyage concerned; (d) identification of the type of message; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Com ­ munities in Brussels (telex 24189 FTSEU-B) via one of the radio stations listed under point 3 and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel. No L 363/78 Official Journal of the European Comnunities 31 . 12. 94 Call sign of radio station3. Name of radio station BlÃ ¥vand Norddeich Scheveningen Oostende North Foreland Humber Cullercoats Wiek Portpatrick Anglesey Ifracombe Niton Stonehaven Portishead OXB DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC SOJ (no call sign) SOG OYE OHM OHG Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Stockholm Gryt GÃ ¶teborg RÃ ¸nne Maarianhamina Helsinki 4. Form of the communications The information specified under point 1 shall contain the following elements which shall be given in the following order:  name of vessel;  call sign;  external identification letters and numbers;  serial number of the message for the voyage in question;  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1 : 'IN',  message when leaving one of the zons referred to under 1.1 : 'OUT',  message when moving from one ICES division to another: 'ICES ',  weekly message: 'WKL',  three-day message: '2WKL';  the date, the time and the geographical position,  die ICES divisions/sub-areas in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5,  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5,  the ICES division/sub-areas in which the catches were made,  the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since title previous transmission,  the name and call sign of the vessel to and/or from which the transfer was made,  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission,  the name of the master. 31 . 12. 94 Official Journal of the European Communities No L 363/79 5. The code to be used to indicate the species on board as mentioned in point 4: COD  Cod (Gadus morhua), SAL  Salmon (Salmo salar), HER  Herring (Clupea harengus), SPR  Sprat (Sprattus sprattus).